Dear Mr. Guidroz:
We are in receipt of your request for an Attorney General's Opinion concerning the Public Records Doctrine. Specifically, you ask whether the time sheets of East Baton Rouge firefighters are a matter of public record and subject to review.  Additionally you ask if these time sheets are a matter of public record, what steps should be taken to obtain them.
According to the Louisiana Public Records Law, LSA-R.S. 44:1 et seq., the public has the right to inspect and copy any documents deemed to be "public records." More particularly, LSA-R.S. 44:31
(B)(1) states:
  Except as otherwise provided in this chapter or as otherwise specifically provided by law, and in accordance with the provisions of this chapter any person of the age of majority may inspect, copy or reproduce or obtain a reproduction of any public record.
The definition of "public record" is set forth in LSA-R.S. 44:1. Generally, all records, writings, recordings, tapes, reproductions, and electronic data prepared for use by any instrumentality of state, parish, or municipal government are public records for purposes of the Public Records Law.  Unless an exception to this definition is enumerated within the Public Records Law or any other specific law, the record is considered public and subject to review.  We are not aware of a specific exemption for firefighter timesheets, and therefore, it is our opinion that they are considered a public record and subject to the Public Records Law.
Secondly, you ask what steps should be taken to obtain these public records.  For you convenience I have enclosed a copy of the Public Records Laws, specifically LA R.S. 44:1 et seq.  These statutes encompass all the information needed to make a public records request.  Please note especially § 31 through § 35.
In summary, East Baton Rouge firefighters' timesheets are a matter of public record, and a request for said records should be made as outlined in the statutes provided.  We hope this opinion addresses all of your concerns.  If we can be of further assistance, please advise.
Very truly yours,
                      RICHARD P. IEYOUB Attorney General
                      BY: ________________________________ ANDREW D. BENTON Assistant Attorney General